           Case 1:18-cr-00179-DAD-BAM Document 50 Filed 11/13/20 Page 1 of 2


 1   Nicco Capozzi (SBN 275568)
     Law Office of Nicco Capozzi
 2   2115 Kern Street, Suite 103
     Fresno, CA 93721
 3
     Phone: (559) 374-2012
 4
     Fax (559) 476-5225
     nc@niccocapozzilaw.com
 5
     Attorney for Defendant Steven Jones
 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                          Case No.: 1:18-cr-00179 DAD BAM
11
                   Plaintiff,
12
           vs.                                           STIPULATION TO CONTINUE
13                                                       SENTENCING AND ORDER
      STEVEN JONES,
14
                   Defendant.
15

16   To the parties, counsel, and the above-entitled court:
17         It is hereby stipulated between the Defendant Steven Jones, by and through his counsel, Nicco
18   Capozzi, and the United States of America, by and through Assistant United States Attorney David
19   Gappa, the following:
20         November 17, 2020 at 9:00 a.m, shall be continued to January 19, 2021 at 10:00 a.m. due to:
21
           The reason for said continuance is due to counsel’s recent bout of and continuing issue dealing
22
     with a significant staph infection that has spread up counsel’s left arm.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///

                                                       - 1 -
        Case 1:18-cr-00179-DAD-BAM Document 50 Filed 11/13/20 Page 2 of 2


 1      SO STIPULATED.
 2

 3      Dated: November 12, 2020                         /s/Nicco Capozzi
 4                                                           Nicco Capozzi
                                                             Attorney for Defendant
 5

 6
        Dated: November 12, 2020                         /s/David Gappa
 7                                                           David Gappa
 8
                                                             Attorney for the United States

 9

10                                                 ORDER
11

12      For reasons set forth above, the continuance requested by the parties is granted for good cause
13   and in the interest of justice, the sentencing hearing currently scheduled for November 17, 2020
14   at 9:00 a.m, shall be continued to January 19, 2021 at 10:00 a.m.
15
     IT IS SO ORDERED.
16

17
        Dated:     November 12, 2020
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28



                                                     - 2 -
